962 So. 2d 514 (2005)
In the Matter of the PETITION OF THE MISSISSIPPI BAR TO TRANSFER AN ATTORNEY TO DISABILITY INACTIVE STATUS.
No. 2005-BD-00810-SCT.
Supreme Court of Mississippi.
October 17, 2005.

ORDER
¶ 1. This matter came before the Court on the Petition of the Mississippi Bar to Transfer an Attorney to Disability Inactive Status. The Court finds that Attorney Doe is no longer capable of practicing law and that Attorney Doe has voluntarily agreed to a transfer to disability inactive status pursuant to Rules 17-24 of the Mississippi Rules of Discipline.
¶ 2. IT IS THEREFORE ORDERED that the Petition of the Mississippi Bar to Transfer an Attorney to Disability Inactive Status is granted and that the license of Attorney Doe to practice law is hereby transferred to disability inactive status pursuant to Rules 17-24 of the Mississippi Rules of Discipline.
¶ 3. IT IS FURTHER ORDERED that Attorney Doe is not permitted to practice law while on disability inactive status as set forth in Rule 24 of the Mississippi Rules of Discipline. Attorney Doe may apply for reinstatement pursuant to Rule 25, and any such application for reinstatement is conditioned upon satisfactory compliance for five years with the recovery contract into which he has entered with the Mississippi Lawyers and Judges Assistance Program and to any additional requirements which MLJAP may impose.
¶ 4. SO ORDERED.
/s/James W. Smith, Jr. JAMES W. SMITH, JR., CHIEF JUSTICE FOR THE COURT
DIAZ, J., NOT PARTICIPATING.